Citation Nr: 0434305	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Timeliness of filing of the appeal of the rating decision of 
October 31, 2001, denying reopening the veteran's claim for 
service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active duty service from October 1947 to July 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a lung condition to include COPD 
claimed as collapsed lung/scar tissue.  The only issue 
currently before the Board is whether the claimant's 
Substantive Appeal of that decision was timely filed.


FINDINGS OF FACT

1.  A rating decision of January 14, 2003, denied service 
connection for a lung condition because the veteran did not 
submit new and material evidence to reopen the claim, and the 
claimant was notified of that adverse determination and of 
his right to appeal by RO letter of January 16, 2003; his 
Notice of Disagreement was received at the RO on February 7, 
2003.

2.  Following receipt of his Notice of Disagreement on 
February 7, 2003, the claimant was provided a Statement of 
the Case on March 27, 2003, which notified him of the right 
to file, and time limit for filing, a Substantive Appeal; 
information on hearing and representation rights; and a VA 
Form 9, "Appeal to Board of Veterans' Appeals."

3.  A substantive appeal was received at the RO within 60 
days of the issuance of the statement of the case or within 
one year of the January 14, 2003 issuance of notice of the 
rating decision. 




CONCLUSION OF LAW

A substantive appeal or response to the SOC pertaining to the 
January 14, 2003 rating decision was timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.200, 
20.202, 20.302(b), 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
September 1993, sought service connection for a lung 
condition.  That claim was denied by rating decision of July 
1994, and the veteran was notified of that adverse 
determination and of his right to appeal by RO letter in July 
1994, but the veteran failed to appeal that decision.

The veteran sought to reopen his claim for service connection 
for a lung condition in June 2002.  That claim was denied by 
a rating decision of January 14, 2003, and the veteran was 
notified of that adverse determination and of his right to 
appeal by RO letter of January 16, 2003.

The veteran's Notice of Disagreement (NOD) was received at 
the RO on February 7, 2003, and the claimant was provided a 
Statement of the Case (SOC) on March 27, 2003.  That SOC and 
accompanying cover letter notified the claimant that to 
complete his appeal, he must file a formal appeal, and that 
he might use the enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals, to complete his appeal.  He was further 
informed that he must file his appeal with the RO within 60 
days from the date of that cover letter notifying him of the 
action he had appealed or within the remainder, if any, of 
the one year period from the date of the letter notifying him 
of the action that he had appealed.  He was further informed 
that if the RO did not hear from him within this period, it 
would close his case.  He was informed that if he needed more 
time to file his appeal, he should request more time before 
the time limit for filing his appeal expired.  

The record shows that the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) received by the RO on April 
11, 2003.  In this statement, the veteran indicated that this 
correspondence was a response to the letter dated March 27, 
2003 (SOC).  The veteran stated that he wanted service 
connection for his lung condition and it should be 30 to 50 
percent.  He indicated that in previous correspondence he had 
stated that the RO had no records that showed that his 
condition was not service connected.  The veteran stated that 
he served his country during a period where there was no 
hostility going on, but he still served and his condition 
should be service connected.  

Criteria

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated July 2002, the RO wrote to the 
appellant, informing him of the requirements necessary to 
support his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the July 2002 VCAA 
letter, the RO informed the appellant that it would get such 
things as medical records, employment records, or records 
from other Federal agencies, and that it would request those 
records if he provided enough information about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR § 3.159(b)(1) (2004).  
The July 2002 letter told the appellant to submit information 
about medical records so that the RO could obtain those 
records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  In the July 2002 letter, the RO informed 
the appellant that he should submit any evidence in his 
possession that he believes pertained to his claim and was 
given the address to send such information.

The July 2002, letter provided notice with regard to the 
claim for service connection for a lung condition as well as 
new and material evidence.  The letter did not notify the 
veteran of the evidence needed to substantiate timeliness of 
appeal.  However, the timeliness issue is a "down stream" 
issue from that of entitlement to service connection.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel has held that VA is not required to provide § 5103(a) 
notice with regard to "down stream issues."  VAOPGCPREC 8-
2003 (Dec. 22, 2003); 68 Fed. Reg. --; cf. Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  The Board is bound 
by the General Counsel's holding.  38 U.S.C.A. § 7104(c) 
(West 2002).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.CA. § 
7105(West 2002); 20.200 (2003).

Governing law and regulations provide that when a Notice of 
Disagreement is timely filed, the agency of original 
jurisdiction must reexamine the claim and determine if 
additional review or development is warranted.  When a Notice 
of Disagreement is received following a multiple-issue 
determination and it is not clear which issue, or issues, the 
claimant desires to appeal, clarification sufficient to 
identify the issue, or issues, being appealed should be 
requested from the claimant or his or her representative.  If 
no preliminary action is required, or when it is completed, 
the agency of original jurisdiction must prepare a Statement 
of the Case pursuant to § 19.29 of this part, unless the 
matter is resolved by granting the benefits sought on appeal 
or the Notice of Disagreement is withdrawn by the appellant 
or his or her representative.  U.S.C.A § 7105(d)(1) (West 
2002); 38 C.F.R. § 19.26 (2003).

The Statement of the Case must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board of Veterans' Appeals.  It must contain: (a) A 
summary of the evidence in the case relating to the issue or 
issues with which the appellant or representative has 
expressed disagreement; (b) A summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination; 
and (c) The determination of the agency of original 
jurisdiction on each issue and the reasons for each such 
determination with respect to which disagreement has been 
expressed. 38 U.S.C. 7105(d)(1)(West 2002); 38 C.F.R. § 19.29 
(2003).

Furnishing the Statement of the Case and instructions for 
filing a Substantive Appeal.  (a) To whom the Statement of 
the Case is furnished.  The Statement of the Case will be 
forwarded to the appellant at the latest address of record 
and a separate copy provided to his or her representative (if 
any).  (b) Information furnished with the Statement of the 
Case.  With the Statement of the Case, the appellant and the 
representative will be furnished information on the right to 
file, and time limit for filing, a Substantive Appeal; 
information on hearing and representation rights; and a VA 
Form 9, "Appeal to Board of Veterans' Appeals."  38 U.S.C.A § 
7105(d)(3) (West 2002); 38 C.F.R. §19.30 (2003).

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed.  However, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 U.S.C.A 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 19.32 (2003).

Analysis

In the instant appeal, the record shows that the rating 
decision of January 14, 2003, addressed only a single issue, 
i.e., whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a lung 
condition; that the claimant was notified of that decision 
and of his right to appeal by RO letter of January 16, 2003; 
that the claimant's NOD was timely filed on February 7, 2003; 
that the claimant was provided a Statement of the Case (SOC) 
on March 27, 2003; and that the cited SOC complied with all 
requirements set out in 38 U.S.C.A § 7105(d)(3) (West 2002); 
38 C.F.R. §19.30 (2003), supra.

The record further shows that the SOC and accompanying cover 
letter notified the claimant that to complete his appeal, he 
must file a formal appeal, and that he might use the enclosed 
VA Form 9, Appeal to the Board of Veterans' Appeals, to 
complete his appeal. He was further informed that he must 
file his appeal with the RO within 60 days from the date of 
that cover letter notifying him of the action he had appealed 
or within the remainder, if any, of the one year period from 
the date of the letter notifying him of the action that he 
had appealed.  He was further specifically informed that if 
the RO did not hear from him within this period, it would 
close his case; and that if he needed more time to file his 
appeal, he should request more time before the time limit for 
filing his appeal expired.

The record shows that in response to the March 27, 2003 SOC, 
the veteran filed a VA Form 21-4138 (Statement in Support of 
Claim) received on April 11, 2003.  This statement 
specifically noted that the veteran was responding to the 
March 27, 2003 SOC.  The statement clearly refers to the 
claim for service connection for a lung condition, and the 
comments in the letter are unquestionably critical of VA's 
adjudication of the claim.  Thus, the content of the letter, 
when liberally interpreted as is required under 38 C.F.R. § 
20.202, sufficiently raises the issue of the veteran's claim 
for service connection for his claimed lung condition and 
must be accepted as an adequate substantive appeal.  In view 
of the foregoing, the veteran has filed a timely substantive 
appeal, and the claim remains in appellate status.


ORDER

A substantive appeal or response to the statement of the case 
pertaining to the January 14, 2003 rating decision was timely 
filed.  The appeal is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



